DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 13, 14, 16, 24, 28, 29, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (US Publication 2016/0013522).
In regard to claims 1 and 16, Morrow et al. discloses a system/method for monitoring a battery module (abstract – detecting faults in the battery), which comprises multiple individual battery cells electrical coupled together inside an enclosed structure (figure 12, the battery module 1202 comprises battery cells 1208 inside of the module/housing/enclosure 1202 – while only one cell is shown, paragraph 75, makes clear that multiple battery cells can be connected together to tabs 1204 and 1206 to pass current from the inside of the battery housing to the exterior of the housing) comprising: 
processing circuitry configured to (figure 12 the full control and monitoring equipment is not shown but is coupled to the system – paragraph 78, but also voltage and current regulation- 1220 and the signal transmitter -1226 have control aspects  – paragraphs 76-78): 
control the emission of light from a light source mounted inside the enclosed structure (figure 12 - voltage and current regulator 1220 will supply power to the light source 1222 when the light source is desired to light – paragraphs 76-77), wherein the light source is external to the multiple individual battery cells (figure 12 - light source 1222 is external to the cells portion of the battery 1208 with connections to 1204 and 1206);
receive a sensor signal from a light sensor configured to detect light that propagates within the battery enclosure and external to the multiple individual battery cells (figure 12 light detector 1224 as combined with signal transmitter 1226 – transmit 
determine a light characteristic within the battery enclosure, external to the multiple individual battery cells (as described above some light travels outside of the battery cell as the light detector is located outside of the battery cell, therefore, at least part of the light characteristic would be based on light external to the battery cells) based on the sensor signal (paragraph 77 and 78, the signal passed is indicative of the light sensed; see also paragraph 6); and 
determine a battery condition of the battery module based on the light characteristic (paragraphs 77 and 78, see also abstract and paragraph 6).
In regard to claims 9 and 24, Morrow et al. discloses wherein the light characteristic comprises an intensity of light corresponding to a light source, the method/system, further comprising: receiving at least one additional sensor signal from at least one additional light sensor configured to detect light within a battery module, wherein the light sensor and the at least one additional light sensor are each located at a different position within the battery module; determining, using the processing circuitry, at least one additional intensity of light corresponding to the light source based on the at least one additional sensor signal (paragraph 72, see also abstract and claim 
In regard to claims 13, 14, 28, and 29, Morrow et al. discloses [claims 13 and 28] wherein determining the light characteristic comprises determining a light characteristic of each of a plurality of wavelengths of light (multiple wavelengths of light are analyzed – abstract, see paragraphs 23, 28, 33, and 56-61; note also that multiple light detectors may be present that can each detect a wavelength – see paragraph 72), such that the wavelengths can be visible light and infrared (paragraphs 56-61 and 33).
In regard to claims 31 and 33, Morrow et al. discloses wherein the propagated light includes light reflected from an external surface from the multiple individual battery cells (this limitation is still part of the phrase “a light sensor configured to detect light that propagates within the battery enclosure and external to the multiple individual battery cells” as this simply further describes the ‘propagates’ language, therefore, for the same reason as described in the rejection of claims 1 and 16 above, the light sensor in Morrow et al. would be operational to detect light that was either internal or external to the battery cell and whether it was reflected from the ‘external’ battery cell or not, because the light sensor will detect any light that is present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522) in view of Fujikawa et al. (US Publication 2009/0286148).
In regard to claims 2 and 17, Morrow et al. discloses wherein the processing circuitry is further configured to: 
emit light from a light source within the battery module (light source 1222 in figure 12 is controlled – see paragraph 75, but main control for light see paragraph 72), 
wherein the light characteristic represents a light characteristic while light is being emitted from the light source (paragraph 6 and paragraphs 76 and 77, the light characteristic is the amount of light received from the source).
Morrow et al. lacks specifically compare the light characteristic to a reference characteristic such that determining a battery condition of the battery module comprises determining a smoke or particulate condition within the battery module based on the comparison.
Fujikawa et al. discloses detecting a fault in a battery (abstract) wherein the light characteristic determined is compared to a reference characteristic (paragraph 93, a light source is detected and a change in that source is what causes a fault – so in order to detect a change, a reference/normal/starting value must be the comparison value, essentially the amount of light that should be received from a source if no fault) such that determining a battery condition of the battery module comprises determining a smoke or particulate condition within the battery module based on the comparison (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Morrow et al. to include comparing the light to a reference characteristic and detecting the presence of smoke inside the battery as taught by Fujikwawa et al. in order to be able to detect a specific internal short circuit fault (abstract) increasing the functionality of the system of Morrow et al. in order to detect multiple types of faults/abnormalities. 

Claims 3-5, 7, 11, 12, 18-20, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522) in view of Noguchi (US Publication 2011/0148359).
Morrow et al. lacks specifically 
	[claim 3 and 18] wherein the processing circuitry is further configured to receive a battery monitoring signal from a sensor configured to detect a battery characteristic;
	[claim 4 and 19] wherein the battery characteristic comprises at least one of battery temperature, battery current, and battery voltage;
	[claims 5, 7, 20, and 22] determining the battery condition of the battery module comprises determining a battery fault/breach when the light characteristic indicates an increase in light within the battery module and when the battery monitoring signal indicates a relative increase/normal parameters in current
	[claims 11 and 26] identifying a temporal light intensity fluctuation and differentiating light generated by one or more electrical components of the battery and 
	[claims 12 and 27] wherein at least one interior surface of the battery modules comprises a luminescent coating configured to luminesce in response to light generated by an undesirable condition
Morrow et al. discloses
[claims 3 and 18] wherein the processing circuitry is further configured to receive a battery monitoring signal from a sensor configured to detect a battery characteristic (paragraph 42, battery current); 
[claims 4 and 19] wherein the battery characteristic is a battery current (paragraph 42, battery current); 
[claims 5, 7, 20, and 22] wherein determining the battery condition of the battery module comprises determining a battery fault when the light characteristic indicates an increase in light within the battery module (abstract – the light source is a stress luminescent material which will provide more light as more stress occurs) and when the battery monitoring signal indicates a relative increase/normal parameters in current (paragraph 38, current will be at or higher than .3 C in certain instances, which means at some points in time when a fault is detected the current has slightly increased, as combined with paragraph 42).
[claims 11 and 26] identifying a temporal light intensity fluctuation (paragraph 38) and differentiating light generated by one or more electrical components of the battery and light generated by an undesirable condition based on the identified temporal light intensity fluctuation (paragraph 38, the light detection component is compared to a 
[claims 12 and 27] wherein at least one interior surface of the battery modules comprises a luminescent coating configured to luminesce in response to light generated by an undesirable condition (paragraphs 33 and 34, describe the luminescent material layer 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Morrow et al. to include detecting a battery current so as to be used in different monitoring characteristics in combination with a light detection with various other features described above as taught by Noguchi in order to accurately detect an abnormality in the battery, which will provide a backup/verification detection to the system of Morrow et al. creating a system with more functionality.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522) and Noguchi (US Publication 2011/0148359) as applied to claims 5 and 20, above, and further in view of Fischer (8279074).
In regard to claims 6 and 21, Morrow et al. as modified lacks specifically wherein the fault comprises and arc condition.
Fischer discloses wherein detecting arcs in a battery detected based on a multitude of measurements of the batter (abstract, col 8 lines 17-29).
.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522) and Noguchi (US Publication 2011/0148359) as applied to claims 3 and 18, above, and further in view of Fujikawa et al. (US Publication 2009/0286148).
In regard to claims 8 and 23, Morrow et al. discloses wherein determining the battery condition of the module is done when an increase in low frequency IR light (paragraph 64, light increases, which would include an increase of low frequency light too) and states that the temperature increase is representative of changes of light, but does not specifically have a temperature sensor (see paragraphs 33 and 36).
Morrow et al. lacks specifically wherein a fire condition of the battery is determined and an increase in temperature is determined.
Fujikawa et al. discloses detecting a fault in a battery (abstract) using light detection (paragraph 93, a light source is detected and a change in that source is what 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Morrow et al. to include a temperature sensor to detect smoke being present as taught by Fujikwawa et al. in order to be able to detect a specific internal short circuit fault (abstract) increasing the functionality of the system of Morrow et al. in order to detect multiple types of faults/abnormalities and be able to detect multiple data components so that faults could still be detected if one sensor failed, other sensors would still be operational.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522) in view of Harris et al. (US Publication 2014/0046291).
In regard to claims 10 and 25, Morrow et al. discloses wherein one or more electrical components within the battery module emit at least one wavelength of light during normal operation (abstract).
Morrow et al. lacks specifically wherein the light sensor comprises a light filter configured to attenuate the at least one wavelength of light.
Harris discloses wherein a light sensor includes a filter to attenuate at least one wavelength of light (paragraph 13).
.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US Publication 2016/0013522)
In regard to claims 15 and 30, Morrow et al. lacks specifically determining the battery condition comprises comparing the light characteristics for each of the plurality of wavelengths of light to reference light characteristics.
Morrow et al. dose discloses in claim 1, wherein a fault state of a portion of the battery cell associated with the light detector can be determined based on the received light and in the abstract described that the light detection signals based on the wavelengths are processed to identify a fault.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Morrow et al. to include that the ‘processing of a fault based on the light’ compares all of the detections of lights to a reference value of light that would be indicative of a fault in order to decrease false positives of faults that are not actually faults because a comparison to a logical fault value is needed for accuracy.

Allowable Subject Matter
Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 32 and 34, the prior art does not teach or render obvious wherein the light source and the light sensor are arranged such that the emitted light detected by the light sensor is not designed to pass through any of the multiple individual battery cells and in the combination as claimed.

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive as to Morrow et al.  
Applicant’s arguments are correct in that Morrow et al. passes light though the separator of the battery cell and thus detects light that is internal to the battery cell.  The Examiner agrees with the points Applicant makes, with the exception that the claim language as currently constructed overcomes that interpretation of Morrow et al.   The claim states: “receive a sensor signal from a light sensor configured to detect light that propagates within the battery enclosure and external to the multiple individual battery cells”, this claim interpretation is seen by Morrow et al. in figure 12 light detector 1224 as combined with signal transmitter 1226 – transmit the light signal, see paragraphs 77 and 78; also paragraph 6; while it is agreed with the Applicant that there is light present inside the multiple battery cells as that is the general idea of Morrow et al. – the light source is ‘configured to’ detect any light, therefore, it would be operational to detect light that was either internal or external to the battery cell, also while light travels inside the 
No dependent claims are specifically argued, and, thus, remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFF W NATALINI/           Primary Examiner, Art Unit 2896